DECISION
The application of the above-named defendant for a review of the sentence of 4 years for involuntary manslaughter with no provision concerning 26 days jail imprisonment imposed on February 4, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed, except for the guidance of the State Prison and' the State B,oard of Pardons, it is specifically directed that defendant’s 26' days jail imprisonment prior to confinement in the State Prison shall be credited to the defendant as though already served in the State Prison at the time of reception and shall be so used in computing the time when defendant may be considered for parole purposes. Respecting this direction concerning defendant’s jail imprisonment, it is our opinion that the law permits no other method of treating the same. Section 95-2215, R.C.M.1947; State v. Zachmeier, 153 Mont. 64, 453 P.2d 783, 26 St.Rep. 210.
As to the sentence, aside from the direction we have given concerning defendant’s 26 days jail imprisonment, it. appears proper, reasonable; and sufficiently lenient", particularly when it is considered that the presumption is that the sentencing judge was correct in his assessment of the situation, that the statute provides for imprisonment up to 10 years, that the defendant has a history of intoxication and driving while intoxicated, and that he will be eligible for parole consideration in the fall of 1969 after being received February 4, 1969.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.